    CASE 0:13-cv-03003-WMW-DTS Document 171 Filed 01/31/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,
 ex rel. Kipp Fesenmaier,                           Case No. 13-cv-3003 (WMW/DTS)

                      Plaintiffs,

               v.                                                 ORDER

 The Cameron-Ehlen Group, Inc.,
 d/b/a Precision Lens, and
 Paul Ehlen

                      Defendants.


      Pursuant to the United States’ request to lift the stay resulting from the lapse in

appropriations to the Department of Justice, IT IS HEREBY ORDERED:

      1.     The United States’ request to lift the stay [Docket No. 167] is GRANTED.

      2.     The remaining deadlines in this matter are extended commensurate with

the duration of the lapse of appropriations to the Department. All deadlines in this matter

are extended by 20 days. To avoid deadlines falling on weekends, the deadline for fact

discovery shall be moved to July 19, 2019.



Dated: January 31, 2019                         s/David T. Schultz
                                                DAVID T. SCHULTZ
                                                United States Magistrate Judge
